Exhibit 10.1

November 23, 2005


Mr. Frank Bisignano
51 Jared Court
Watchung, NJ 07069


Dear Mr. Bisignano:


I am pleased to confirm our offer for you to join JPMorgan Chase & Co. ("JPMC").
The following is a review of the offer and should coincide with our discussions.
This offer letter supersedes any prior oral or written communications in
conjunction with your offer of employment.

Position

Your position will be Chief Administrative Officer, responsible for Operations,
Technology, Corporate Real Estate and General Services, reporting to me. You
also will be a member of the JPMorgan Chase Operating Committee.

Base Salary

Your annual base salary for this position will be $500,000, earned and payable
on a semi-monthly basis.

Hiring Awards

Upon joining JPMC as an employee, you will be granted stock appreciation rights
settled only in shares covering 600,000 shares of JPMC common stock. The
exercise price will be equal to the "Fair Market Value" (i.e. the average high
and low selling price on the NYSE composite tape) on your hire date. One third
of this award will become exercisable on the third, fourth and fifth
anniversaries of the grant date. Shares resulting from exercise prior to the
fifth anniversary of the award must be held until that date. These stock
appreciation rights will have a ten year term based on your continued employment
with JPMC.

In addition, you will be granted a one time award of 167,000 JPMC restricted
stock units ("RSUs"). This award will vest in two equal installments on the
quarterly vesting date closest to but not later than the second and third
anniversaries of the grant date, subject to your continued employment through
the relevant vesting dates. During the restriction period, you will be paid the
equivalent of any declared dividends, less applicable withholding taxes, of your
JPMC RSUs that are outstanding on the dividend record date.

Stock appreciation awards and restricted stock units are earned over a future
vesting period and are subject to the terms of the JPMorgan Chase & Co. 2005
Long-Term Incentive Plan. Following your grant date, you will receive detailed
information on the terms and conditions of your hiring awards which will include
certain non-hire/non solicitation, non-disparagement, non-disclosure and
non-compete covenants.


Incentive Compensation

Because you will be forfeiting your 2005 incentive award from your former
employer, we have agreed to provide you with guaranteed incentive compensation
for 2005 in the amount of $6 million payable in two equal installments in
January 2006 and June 2006. Approximately 65% of this award (i.e. $3,900,000)
will be paid in cash and approximately 35% will be paid in the form of RSUs. The
number of restricted stock units will be determined by dividing $2,100,000 by
the Fair Market Value of a share of JPMC common stock on January 19, 2006 and
will be granted as part of the first installment. The remaining $900,000 of the
first installment will be paid to you in cash, less applicable withholding taxes
on January 24, 2006. The remaining $3,000,000 will be paid to you in cash, less
applicable withholding taxes on June 30, 2006.

Restricted stock units are earned subject to continued employment over a future
vesting period (50% after the second year and 50% after the third year following
the grant), and are subject to the terms of the Long-Term Incentive Plan and
other terms and conditions provided to you in connection with the including
certain non-hire/non solicitation, non-disparagement, non-disclosure and
non-compete covenants. You must be employed on the date of the award to be
eligible for incentive compensation. Incentive compensation is not eligible for
pension, 401(k) or other benefit calculations.

Beginning with performance year 2006, you will be eligible for total annual
incentives based on corporate, department and individual performance as
determined at the discretion of the Chief Executive Officer and the Board of
Directors. Incentives will be based on the cash/equity award table in effect at
the time of the award. You must be employed on the date of the award in order to
be eligible for any incentive award, and eligibility is not a guarantee of an
award.


Benefits

Employee benefits will be in accordance with the materials provided. Some of
your benefits begin on your date of hire and other benefits begin after a
waiting period. You are encouraged to enroll in benefits as soon as you are
eligible. Timely enrollment will ensure selected coverage. All benefits are
governed by the terms and conditions of the applicable plan documents as in
effect from time to time.

Employment Relationship

Our offer of employment is subject to satisfactory completion of all
pre-employment processing including fingerprinting, drug screening and
background checks. On the day of your appointment, you will need to bring with
you evidence of your identity and your employment eligibility (e.g. passport,
birth certificate, and/or work permit and all appropriate licenses).

Employment by JPMorgan Chase is on an "at will" basis. This means that either
you or JPMorgan Chase may terminate the employment at any time without notice.
Of course, during your employment you will be subject to all applicable
performance standards, policies, and the JPMorgan Chase Code of Conduct, the
terms of which you are required to affirm below.

As a condition of employment, you represent that you are not subject to any
agreement restricting you from competing with a prior employer or from
soliciting or hiring any of a prior employer's employees to work at JPMorgan
Chase. In addition, by accepting this offer of employment, you will agree that
you will not use or disclose to JPMorgan Chase any of your prior employer's
confidential information, including its trade secrets, in the course of your
employment with JPMorgan Chase.

We are extremely excited at the prospect of your joining us, and look forward to
your playing a critical role at JPMorgan Chase. We trust that this offer meets
with your approval and look forward to your formal response. I anticipate that
you will start on or around December 12.

If these terms are acceptable to you, please sign a copy of this letter in the
space below and return it to me.


Sincerely,


/s/ James Dimon


cc: Joan Guggenheimer
Jay Mandelbaum




Acceptance and Code Affirmation





Upon signing this letter I accept the terms described above. I also affirm that
I have read and understand the JPMorgan Chase Code of Conduct, and agree as a
condition of employment to comply with the Code as in effect from time to time.


I understand that I can access the Code via the Internet at
http://www.jpmorganchase.com >About Us>Governance>Code of Conduct prior to
joining the firm, and through the firm's intranet once I begin employment.


I am aware of the specific policies related to personal investments for certain
businesses and support units, and I understand that, if these are applicable to
me, I will have thirty days after my start date to ensure my compliance with the
designated broker requirements.


I acknowledge that the Code requires that certain outside activities be approved
in writing after I begin employment, and I agree that, if any such required
approval is denied, I will cease the relevant activity immediately.

.
I understand that under the Code, as a senior level employee I will have certain
responsibilities that will continue after my employment with the firm
terminates, including restrictions on solicitation of the firm's employees and
customers.

Agreed and Accepted by: /s/ Frank Bisignano

Date: November 30, 2005

